In a proceeding pursuant to CPLR article 78 to review a determination of the respondents the City Manager of the City of Long Beach and the City of Long *485Beach, dated April 3, 1985, which, after a hearing, imposed upon the petitioner the penalty of dismissal from his position as a firefighter, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Brucia, J.), entered January 6, 1986, which dismissed the proceeding in all respects.
Ordered that the judgment is affirmed, with costs.
In view of the petitioner’s prior disciplinary history, it cannot be said that the penalty imposed is so disproportionate to the offense as to shock one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222; Matter of Miller v New York City Tr. Auth., 117 AD2d 807). Mangano, J. P., Thompson, Kunzeman and Sullivan, JJ., concur.